Robinson, J.,
delivered the opinion of the Court.
The main question in this case turns on the construction of section 83, of Article 81, of the Code, which provides that all county and city taxes shall he collected within four years after the same shall have been levied,. and if not collected within that time, the parties from luhom such taxes are demanded may plead the section in bar of any recovery of the same.
The taxes in controversy, have been levied and uncollected more than four years, and the question is whether a promise to pay them by the party from whom they are demanded takes such taxes out of the operation of the statute? The object of the statute, it is said was to-enforce the speedy collection of taxes, and if the collector has neglected to collect them within the time prescribed, it would be against public policy to allow him to enforce their payment, even though the party from whom they are demanded may have admitted them to be due, and may have promised to pay the same. We cannot agree to this constrction of the Act. Taxes are levied annually■ to meet. the annual expenses of the county and city governments, and if the object was to provide for their speedy collection, we can hardly suppose the Legislature would have extended the time of their collection to so long a period as four years. Nor do we se§ how the public is to be benefited, or any public policy subserved by denying the right to collect such taxes after the expiration of the time prescribed Dy the Act in cases where the tax-payer admits them to be due and has promised to pay them. And besides, the Legislature had by other Acts made ample provision, for the collection of county and city taxes. It had provided that a copy of the annual assessment of such taxes should be delivered to the county and city collectors within ten days after the assessment; and that such collectors should, within six months after its receipt, collect and *423pay to tlie county and city authorities all taxes thus levied: and upon failure to do so their bonds were made liable to suit, and the collectors themselves liable to indictment and punishment. By these Acts full provision was made for the speedy collection of such taxes.
Now prior to the Act of 1852, chap. 15, and the Act of 1814, chap. 488, there was not, as we all know, any statute of limitations applicable to the collection of taxes, and the object of these Acts was to prescribe a time within which county and city taxes should be collected, and, unless collected within that time to allow the party from whom they are demanded, the privilege of pleading the provisions of the Act in bar of their recovery. These Acts are nothing more or less, than statutes of limitation applicable to the collection of county and city taxes, and founded on the same reasons and policy as all other statutes of limitations are founded, and must be construed in accordance with the settled rules which govern the construction of such statutes. This being so, a promise on the part of the tax-payer to pay such taxes, made after the expiration of the time prescribed, must be held to take them out of the operation of the statute. And as these taxes are made statutory liens, the collector has the right, in such cases, to enforce their payment by execution and sale of the property.
The remaining question, whether there was such a promise on the' part of the appellee, is one about which there can be no contention. Not only the appellant himself, but Edward E. Perkins, his agent and clerk, both of whom are competent witnesses, testify that on different times during the years 1886, 1881, and 1889, the appellee repeatedly promised, to pay these taxes, always begging for a little more indulgence, promising to pay them first out of one tobacco crop, and then the crop of another year, and finally out of some insurance money which he expected to get. These promises were made in the most *424explicit terms, and after lie liad examined each of the tax hills separately. It is quite unnecessary to consider the exception to other proof on the part of the appellant tending to show a promise on the part of the appellee. We rest our conclusion on this point upon the testimony of the appellant, and of Perkins his clerk.
(Decided 17th December, 1889.)

Order reversed, and bill dismissed.